Exhibit 10.2

BILL OF SALE




KNOW ALL MEN BY THESE PRESENTS, that pursuant to that certain Asset Purchase
Agreement dated as of September ___, 2015 (the “Asset Purchase Agreement”),
Chiefton Supply Co., a Colorado corporation (“Seller”), for and in consideration
of the agreements contained therein and other good and valuable consideration
paid to it by General Cannabis Corporation, a Colorado corporation (“Buyer”),
the receipt and sufficiency of which are hereby acknowledged, Seller has
granted, bargained, sold, transferred, conveyed and delivered and by these
presents does hereby bargain, grant, sell, transfer, convey, assign and deliver
unto Buyer, its successors and assigns, all right, title and interest of Seller
in and to the Assets (as such term is defined in the Asset Purchase Agreement).




TO HAVE AND TO HOLD the same unto Buyer, its successors and assigns forever.




Seller does for itself, its successors and assigns, covenant and agree to
warrant and defend the title to such Assets, unto Buyer, and it respective
successors and assigns, against all and every person and entity.




This Bill of Sale is being delivered subject and pursuant to the terms and
conditions of the Asset Purchase Agreement; provided, the rights and obligations
of Seller and Buyer set forth in the representations, warranties, covenants,
agreements and other terms and provisions of the Asset Purchase Agreement shall
be neither limited, altered or impaired nor enhanced or enlarged hereby or by
performance hereunder.




This Bill of Sale shall be subject to and construed and enforced in accordance
with the laws of the State of Colorado without regard to principles of conflicts
of laws.




[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of September 25,
2015.







 

CHIEFTON SUPPLY CO.

 

 

 

 

 

 

 

By:

/s/ Jacob Kulchin

 

Name:

Jacob Kulchin

 

Title:

Chief Executive Officer






